283 F.2d 866
Solly MAGDOFF, Appellant,v.WILCOX-GAY CORPORATION, a Michigan corporation, Appellee.
No. 14088.
United States Court of Appeals Sixth Circuit.
Oct. 12, 1960.

Hiram Y. Popkin, Frazer & Popkin, Detroit, Mich., for appellant.
Kenney, Radom, Rockwell & Mountain, Detroit, Mich., and Arthur J. Homans, New York City, on brief, for appellee.
Before McALLISTER, Chief Judge, and CECIL and O'SULLIVAN, Circuit judges.

ORDER.

1
The above cause coming on to be heard upon the transcript of record and the briefs of the parties, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the order of the District Court be and is hereby affirmed upon the opinion of Judge Kent.